PER CURIAM:
The proprietors of two adult book stores in East Hartford, Connecticut, appeal from the September 28, 1989, judgment of the District Court for the District of Connecticut (Ellen Bree Burns, Chief Judge) dismissing on the merits a complaint challenging on First Amendment grounds the constitutionality of one provision of a newly enacted town ordinance. The ordinance regulates “adult-oriented establishments.” The challenged provision prohibits any video booths operated by “adult-oriented establishments” to be closed or obscured from view from common areas within the stores. East Hartford Code of Ordinances § 8 — 62(b) (1989).
We affirm the judgment of the District Court on the well-reasoned opinion of Chief Judge Burns, Singer v. Town of East Hartford, 736 F.Supp. 430 (D.Conn.1989).